DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I and species Compound (2-1) of Example 1 claim 1 in the reply filed on 02/03/2021 is acknowledged. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Shuji Yoshizaki on 02/12/2021.
The application has been amended the claims as follows:
1. (Currently Amended) A 2,3-bisphosphinopyrazine 

    PNG
    media_image1.png
    554
    847
    media_image1.png
    Greyscale

wherein R1, R2, R3, and R4 represent an optionally substituted straight-chain or branched alkyl group having 1 to 10 carbon atoms, an optionally substituted cycloalkyl group, an optionally substituted adamantyl group, or an optionally substituted phenyl group, R5 represents an optionally substituted alkyl group having 1 to 10 carbon atoms or an optionally substituted phenyl group, each R5 is optionally 6 represents a monovalent substituent, and n denotes an integer of 0 to 2.
2. (Currently amended) An optically active form of the 2,3-bisphosphinopyrazine according to claim 1, wherein at least one of R1, R2 ,R3 and R4 are not the same.
3. (Cancelled) 
4. (Cancelled) 
5. (Currently amended) The optically active form of the 2,3-bisphosphinopyrazine 2 1 and R2 in the formula of general formula (1) any of the following (i) to (iii) 
(i) R1 and R2 are a combination of a tert-butyl group and a methyl group;
(ii) R1 and R2 are a combination of an adamantyl group and a methyl group;
(iii) R1 and R2 are a combination of a 1,1,3,3-tetramethylbutyl group and a methyl group.
2 [[1, R3, and R4 in the formula of general formula (1) 
(1) R1 is a tert-butyl group, and R3 and R4 are a combination of a tert-butyl group and a methyl group;
(2) R1 is a tert-butyl group, and R3 and R4 are a combination of a 1,1,3,3-tetramethylbutyl group and a methyl group;
(3) R1 is a tert-butyl group, and R3 and R4 are a combination of an adamantyl group and a methyl group;
(4) R1 is an adamantyl group, and R3 and R4 are a combination of a tert-butyl group and a methyl group;
(5) R1 is an adamantyl group, and R3 and R4 are a combination of a 1,1,3,3-tetramethylbutyl group and a methyl group;
(6) R1 is an adamantyl group, and R3 and R4 are a combination of an adamantyl group and a methyl group;
(7) R1 is a 1,1,3,3-tetramethylbutyl group, and R3 and R4 are a combination of a tert-butyl group and a methyl group;
(8) R1 is a 1,1,3,3-tetramethylbutyl group, and R3 and R4 are a combination of a 1,1,3,3-tetramethylbutyl group and a methyl group;
(9) R1 is a 1,1,3,3-tetramethylbutyl group, and R3 and R4 are a combination of an adamantyl group and a methyl group.
7. (Currently Amended) A method for producing an optically active form of the 2,3-bisphosphinopyrazine 2 [[3]], the method comprising: 
reacting ,[[:]]

    PNG
    media_image2.png
    183
    437
    media_image2.png
    Greyscale

wherein R1 and R2 have the same meanings as in general formula (1), R1 and R2 are not the same group, and * represents an asymmetric center on the phosphorus atom with ,[[:]]

    PNG
    media_image3.png
    553
    845
    media_image3.png
    Greyscale

wherein R5, R6, and n have the same meanings as in general formula (1), and X represents a halogen atom to perform a nucleophilic substitution reaction; and
	then performing a deboranation reaction to produce the optically active form of the 2,3-bisphosphinopyrazine .
8. (Currently amended) A method for producing an optically active form of the 2,3-bisphosphinopyrazine 2 [[3]], comprising mixing: a liquid comprising a 2,3-dihalogenopyrazine ,[[:]]

    PNG
    media_image4.png
    553
    845
    media_image4.png
    Greyscale

wherein R5, R6, and n have the same meanings as in general formula (1), and X represents a halogen atom[[,]];
an optically active phosphine-borane represented by the following general formula (5a),[[:]]

    PNG
    media_image5.png
    183
    437
    media_image5.png
    Greyscale

wherein R1 and R2 have the same meanings as in general formula (1), R1 and R2 are not the same group, and * represents an asymmetric center on the phosphorus atom;[[,]] and
a deboranation agent with a base to perform a reaction.
9. (Currently amended) A method for producing the 2,3-bisphosphinopyrazine represented by the general formula (1) according to claim 2 [[4]] wherein R1 and R2 are the same, the method comprising: 
reacting a deprotonated product of a phosphine-borane represented by the following general formula (5b),[[:]]

    PNG
    media_image6.png
    332
    791
    media_image6.png
    Greyscale

with an optically active 2,3-dihalogenopyrazine ,[[:]]

    PNG
    media_image7.png
    595
    915
    media_image7.png
    Greyscale

first nucleophilic substitution reaction ,followed by performing a first deboranation reaction to obtain a phosphinopyrazine ,[[:]]

    PNG
    media_image8.png
    597
    916
    media_image8.png
    Greyscale


	then reacting , [[:]]

    PNG
    media_image9.png
    328
    737
    media_image9.png
    Greyscale

with the phosphinopyrazine second nucleophilic substitution reaction , followed by second deboranation reaction  to obtain the 2,3-bisphosphinopyrazine according to claim 2, wherein the R1, R3, R4, R5, R6 and * have the same meanings as in general formula (1), X represents a halogen atom.
10. (Currently amended) A transition metal complex comprising the 2,3-bisphosphinopyrazine 
11. (Currently amended) A transition metal complex comprising the 2,3-bisphosphinopyrazine 
12. (Original) The transition metal complex according to claim 11, which is a copper metal complex or a rhodium metal complex.
13. (Previously presented) An asymmetric catalyst comprising the transition metal complex according to claim 11.
14. (Original) The asymmetric catalyst according to claim 13, wherein the transition metal complex is a copper metal complex.
15. (Cancelled) 
16. (Original) The asymmetric catalyst according to claim 13, which is used in an asymmetric hydrogenation reaction.
Allowable Subject Matter
Claims 1-2, 5-14 and 16 are allowed.
The closest prior art is the reference of Zhang et al. (JOC, 2012, 77, 4184-4188).
Zhang et al. teach 2,3-disubstituted quinoxaline quadrant phosphine ligand having the structure as shown below (Abstract):

    PNG
    media_image10.png
    272
    212
    media_image10.png
    Greyscale

As we see above, the ligand taught by Zhang et al. does not contain silicon substitutions as per applicant claim 1.
Neither of Zhang et al., nor any prior arts of the record specifically teaches or suggests a 2,3-bisphosphinopyrazine having the formula (1) as per applicant claim 1. Therefore, the claim 1 is allowed.  
As such, the dependent claims 2 and 5-6 having an optically active form of 2,3-bisphosphinopyrazine are allowable.
As such, a method of making the allowed the asymmetrical 2,3-bisphosphinopyrazine as per applicant claims 7-9 are allowable,
As such, a transition metal complex comprising the allowed 2,3-bisphosphinopyrazine as per applicant claims 10-12 are allowable.
As such, an asymmetric catalyst comprising the allowed 2,3-bisphosphinopyrazine as per applicant claims 13-14 and 16 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.